IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-60832
                          Summary Calendar



CHARLIE F. WOFFORD,

                                          Plaintiff-Appellant,

versus

KHURSHID YUSUFF,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:01-CV-191-BrS
                      --------------------
                          May 28, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charlie Wofford, federal prisoner # 82504-010, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.     He

argues that he satisfied the requirements of 28 U.S.C. § 2255's

savings clause and that the district court erred in not reviewing

his petition.

     In order for a prisoner to raise 28 U.S.C. § 2255 claims in

a 28 U.S.C. § 2241 petition, he must satisfy the requirements of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60832
                                 -2-

the savings clause and show both 1) that his claim is “based on a

retroactively applicable Supreme Court decision which establishes

that the petitioner may have been convicted of a nonexistent

offense” and 2) that the claim would have been “foreclosed by

circuit law at the time when the claim should have been raised in

the petitioner's trial, appeal, or first § 2255 motion.”

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   Wofford, whose reasons for raising his sentencing issues

in the instant 28 U.S.C. § 2241 petition are that his attorneys

were ineffective and that his claims have been denied by the

Georgia district court and the Eleventh Circuit, has not met this

requirement.

     The district court’s dismissal of his 28 U.S.C. § 2241

petition is AFFIRMED.    His motions to remand the case, to stay

his appeal until ruling on his motion to remand, and to expedite

his appeal are DENIED.